Citation Nr: 1725012	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1970 to March 1976 with an additional prior period of active duty service, including service in the Republic of Vietnam during the Vietnam War.  He died in October 1997.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, but was certified to the Board by the RO in Roanoke, Virginia.  In the December 2011 rating decision, the Philadelphia RO treated the appellant's claim as a request to reopen a previously denied claim for service connection for the Veteran's death and denied the request.  In a September 2012 Statement of the Case (SOC), the Roanoke RO granted the request to reopen and then denied the claim on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in April and October 1998 rating decisions, the Roanoke RO previously denied service connection for the cause of the Veteran's death.  Those decisions subsequently became final.  Generally, new and material evidence is required to reopen a previously and finally denied claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  However, since that decision, ischemic heart disease was added to the list of diseases presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e), effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In February 2011, the appellant filed a new claim for service connection for the cause of the Veteran's death.  The appellant contends that the Veteran had ischemic heart disease at the time of his death and that this caused or contributed to his death.  The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a de novo review of a previously and finally denied claim based on an intervening change in law or regulation creating a new entitlement derives from the new law or regulation and is a separate and distinct claim not governed by the new and material analysis.  Spencer v. Brown, 4 Vet. App. 283 (1993).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; but, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2016).  

At the time of the Veteran's death, he was not service connected for any disability.  The Veteran's death certificate lists his cause of death as cardiopulmonary arrest due to or as a consequence of emphysema, due to or as a consequence of cigarette smoking.  In an August 1997 private treatment record, a physician opined that the Veteran's left ventricular dysfunction might have played a role in his respiratory failure secondary to an acute exacerbation of chronic obstructive pulmonary disease (COPD).  Because it is possible that a medical opinion would aid in substantiating the appeal, the AOJ should obtain medical opinions as to whether the Veteran's left ventricular dysfunction was a manifestation of ischemic heart disease and as to the relationship, if any, between the Veteran's heart condition and his death.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a medical opinion by an appropriate examiner for the purpose of determining the nature of the Veteran's heart condition and whether it caused or contributed to his death.  The electronic claims file must be made available to the examiner for review, and the opinion must reflect that such review has been accomplished.  

The examiner must provide opinions as to the following: 

a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran had ischemic heart disease at the time of his death?
b) If the answer to (a) is no, is it at least as likely as not that the Veteran had a heart disability that was caused or aggravated by exposure to herbicides in Vietnam? 
c) If the answer to (a) or (b) is yes, did the Veteran's heart disability cause or substantially or materially contribute to the cardiopulmonary arrest and/or emphysema that resulted in his death?  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that, if the Veteran did not have ischemic heart disease, it is insufficient to conclude that there is no direct causation simply because the Veteran's heart disability is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching this determination, the examiner should take into account the August 1997 private treatment record opining that the Veteran's left ventricular dysfunction might have played a role in his respiratory failure.  

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Readjudicate the claim.  If the decision is adverse to the appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




